Case 1:20-cr-00033-ALC Document 82 Filed 07/20/21 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
: PRELIMINARY ORDER OF
-V.- FORFEITURE/
; MONEY JUDGMENT
THOMAS BAUTISTA,
a/k/a “T-Money,” : 20 Cr. 33 (ALC)

USDC SDNY

Defendant. : DOCUMENT ELECTRONICALLY
FILED

DOC#: 20

DATE FILED: “7- @-21

WHEREAS, on or about January 14, 2020, THOMAS BAUTISTA, a/k/a “T-
Money” (the “Defendant”), and another, was charged in a one-count Indictment, 20 Cr. 33 (ALC)
(the “Indictment’’), with narcotics conspiracy, in violation of Title 21, United States Code, Section
846 (Count One);

WHEREAS, the Indictment included a forfeiture allegation as to Count One of the
Indictment, seeking forfeiture to the United States, pursuant to Title 21, United States Code,
Section 853, of any and all property constituting, or derived from, any proceeds obtained, directly
or indirectly, as a result of the offense charged in Count One of the Indictment and any and all
property used, or intended to be used, in any manner or part, to commit, or to facilitate the
commission of, the offense charged in Count One of the Indictment, including but not limited to a
sum of money in United States currency representing the amount of proceeds traceable to the
commission of the offense charged in Count One of the Indictment;

WHEREAS, on or about March 15, 2021, the Defendant pled guilty to a lesser-
included offense of Count One of the Indictment, pursuant to a plea agreement with the
Government, wherein the Defendant admitted the forfeiture allegation with respect to Count One

of the Indictment and agreed to forfeit to the United States, pursuant to Title 21, United States

 

 
Case 1:20-cr-00033-ALC Document 82 Filed 07/20/21 Page 2 of 4

Code, Section 853, any and all property constituting or derived from any proceeds the Defendant
obtained directly or indirectly as a result of the offense charged in Count One of the Indictment
and any and all property used or intended to be used in any manner or part to commit or to facilitate
the commission of the offense charged in Count One of the Indictment;

WHEREAS, the Government asserts that $2,800 in United States currency
represents property constituting, or derived from proceeds traceable to the commission of the
offense charged in Count One of the Indictment that the Defendant personally obtained,

WHEREAS the Government seeks a money judgment in the amount of $2,800 in
United States currency, pursuant to Title 21, United States Code, Section 853, representing the
amount of proceeds traceable to the offense charged in Count One of the Indictment that the
Defendant personally obtained; and

WHEREAS, the Court finds that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the
Defendant personally obtained cannot be located upon the exercise of due diligence.

NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

1. | As aresult of the offense charged in Count One of the Indictment, to which
the Defendant pled guilty, a money judgment in the amount of $2,800 in United States currency
(the “Money Judgment”), representing the amount of proceeds traceable to the offense charged in
Count One of the Indictment that the Defendant personally obtained, shall be entered against the
Defendant.

2. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, THOMAS

 
Case 1:20-cr-00033-ALC Document 82 Filed 07/20/21 Page 3 of 4

BAUTISTA, and shall be deemed part of the sentence of the Defendant, and shall be included in
the judgment of conviction therewith.

3. All payments on the outstanding Money Judgment shall be made by postal
money order, bank or certified check, made payable to the United States Marshals Service, and
delivered by mail to the United States Attorney’s Office, Southern District of New York, Attn:
Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New
York, New York 10007 and shall indicate the Defendant’s name and case number.

4, The United States Marshals Service is authorized to deposit the payments
on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title
to such forfeited property.

5. Pursuant to 21 U.S.C. § 853(p), the United States is authorized to seek
forfeiture of substitute assets of the defendant up to the uncollected amount of the Money
Judgment.

6. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 
Case 1:20-cr-00033-ALC Document 82 Filed 07/20/21 Page 4 of 4

7. The Court shall retain jurisdiction to enforce this Preliminary Order of
Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

(Tits. 7 Cog NAS-2\_

HONORABLE ANDREW L. CARTER JR. a DATE
UNITED STATES DISTRICT JUDGE .

 

 
